Case 3:19-cv-04597-LB Document 66-8 Filed 04/06/20 Page 1 of 5




              EXHIBIT 8
                                      Case 3:19-cv-04597-LB Document 66-8 Filed 04/06/20 Page 2 of 5

                                                    U.S. Patent No. 9,948,922: GO
         Claim 2                        Facts                                       Factual Evidence
1. An apparatus
comprising:                 The picture to the right shows
a storage adapted to:       the inside of a GO.
store one or more image
frames . . . .
                            The arrow points to the
                            storage component of the
                            GO. The storage houses
                            video data as a sequence of
                            image frames.




US Pat. No. 9,948,922: GO                                                                              Page 1
                                        Case 3:19-cv-04597-LB Document 66-8 Filed 04/06/20 Page 3 of 5

a processor adapted to:
obtain a first image frame    The Oculus Go is a
and a second image            completely self-contained,
frame from a first video      standalone, no-phone-or-PC-
stream;                       necessary VR system with an
generate a first modified     LCD display. The Oculus Go
image frame by                has a 2560 ×1 440 5.5"
expanding the first image     (538ppi) fast-switching LCD
frame, wherein the first      display with standard 60Hz
modified image frame is       refresh rate (and an
different from the first      overclocked 72Hz refresh
image frame;                  rate) and a Qualcomm
generate a second             SnapDragon 821 processor.
modified image frame by       The incoming image is
expanding the second          modified to fit the LCD screen
image frame, wherein the      of the Oculus Go VR HMD
second modified image         and to obtain the refresh rate
frame is different from the   of 60Hz or the overclocked
second image frame . . . .    72Hz refresh rate).To prepare
                              incoming video for that
                              display resolution, the
                              processor modifies the video.
                              For example, the Oculus GO
                              stores the YouTube VR
                              application, which receives a
                              “first video stream.” The
                              Oculus GO processor is
                              adapted to obtain a first
                              image frame and a second
                              image frame from the
                              YouTube video stream. The
                              processor expands the first
                              image frame to prepare the
                              incoming video for the display
                              resolution. The processor
                              expands the second image
                              frame to prepare the
                              incoming video for the display
                              resolution.The “first image
                              frame” and “second image
                              frame” are different than the
                              modified first image frame
                              and the modified second
                              image frame.

US Pat. No. 9,948,922: GO                                                                                Page 2
                                       Case 3:19-cv-04597-LB Document 66-8 Filed 04/06/20 Page 4 of 5

generate a bridge frame,     In 2012, the predecessor
wherein the bridge frame     entity, Oculus, encountered      “Strobing” is also known as BFI. Tests of the GO headset disclose BFI. https://blurbusters.com/best-
is a solid color, wherein    the problem of its OLED          vr-guide-2019-compare-popular-virtual-reality-headsets/ ]
the bridge frame is          screens displaying “motion
different from the first     blur.”
image frame and different
from the second image        In 2012, Oculus contracted
frame;                       for the services of an
display the first modified   individual named Mark
image frame;                 Rejhon, a citizen of Canada.
display the bridge frame;    Rejhon solved the problem of
and                          “motion blur,” changing the
display the second           mode of the backlight unit
modified image frame.        from continuous to low
                             persistence mode. This is
2. The apparatus of claim    called “black frame insertion”
1, wherein the bridge        or “BFI.”
frame is black.
                             In the GO, the processor
                             performs the steps of
                             generating a black bridge
                             frame. To reduce this
                             perceived motion blur, the
                             GO practices the invention of
                             claim 2 by generating a solid
                             black bridge frame and
                             inserting the bridge frame
                             between the first modified
                             image frame (as expanded)
                             and the second modified
                             image frame (as expanded).




US Pat. No. 9,948,922: GO                                                                                                                         Page 3
                            Case 3:19-cv-04597-LB Document 66-8 Filed 04/06/20 Page 5 of 5




US Pat. No. 9,948,922: GO                                                                    Page 4
